           Case 3:16-md-02741-VC Document 8225 Filed 12/05/19 Page 1 of 3



 1 Jennifer A. Lenze, CA Bar# 246858
     Amanda D. McGee, CA Bar # 282034
 2 LENZE LAWYERS, PLC

 3 A Professional Law Corporation
   1300 Highland Avenue, Suite 207
 4 Manhattan Beach, CA 90266
   Telephone: (310) 322-8800
 5 Facsimile: (310) 322-8811
   jlenze@lenzelawyers.com
 6 mcgee@lenzelawyers.com

 7 Attorneys for Plaintiff

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11                                                            Civil Action No.: 19-cv-6460
      SUSAN FREY, as surviving spouse and
12    statutory beneficiary for the wrongful death of
      JEFFERY A. FREY, deceased, individually and             PLAINTIFFS’ RESPONSE TO ORDER TO
                                                              SHOW CAUSE RE: PERSONAL
13    on behalf of all other heirs of decedent,               JURISDICTION
14                    Plaintiff
      v.
15

16    MONSANTO COMPANY and JOHN DOES 1-
      50.
17
                      Defendant.
18
            Attorney for Plaintiffs in the above-captioned matters, respectfully responds to this Honorable
19

20 Court’s Pretrial Order 183, Dkt. No 7196: Order to Show Cause entered November 15, 2019, as follows:

21             1. I am an attorney duly licensed to practice before the Courts of the District of California.

22   I am a partner and founder/owner at the law firm of Lenze Lawyers, PLC and counsel for the Plaintiffs
23   in this case. The facts contained herein are within my personal knowledge, and if called upon as a
24
     witness, I could and would competently testify to all of them.
25
               2. Plaintiffs’ will like to see permission from the court to file a dismissal without prejudice
26
     that would allow plaintiff to re-file case in proper venue to satisfy personal jurisdiction and allow
27

28   transferee court to delegate the transfer process.

                                                          1

                               PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
            Case 3:16-md-02741-VC Document 8225 Filed 12/05/19 Page 2 of 3



 1          WHEREFORE, for the foregoing reasons it is respectfully requests that this Honorable Court
 2
     decline to impose sanctions on Plaintiffs herein comply with PTO 183 along with such other, further and
 3
     difference relief the Court may deem just and proper.
 4

 5
     Dated: December 5, 2019
 6

 7                                              Respectfully submitted,

 8                                              /s/ Jennifer A. Lenze
                                                Jennifer A. Lenze, CA Bar# 246858
 9                                              Amanda D. McGee, CA Bar # 282034
10                                              LENZE LAWYERS, PLC
                                                A Professional Law Corporation
11                                              1300 Highland Avenue, Suite 207
                                                Manhattan Beach, CA 90266
12                                              Telephone: (310) 322-8800
                                                Facsimile: (310) 322-8811
13                                              jlenze@lenzelawyers.com
14                                              mcgee@lenzelawyers.com
                                                Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2

                               PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
            Case 3:16-md-02741-VC Document 8225 Filed 12/05/19 Page 3 of 3



 1                                          CERTIFICATE OF SERVICE
 2
             I herby certify that on December 5, 2019 the foregoing document was electronically filed with
 3
     the Clerk of the U.S. District Court, Northern District of California through the CM/ECF system, which
 4
     will send notification of such filing to all parties.
 5

 6                                                               /s/ Jennifer A. Lenze

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             3

                                 PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
